Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00366-CV

                                        Vonda L. COLLIER,
                                             Appellant

                                                  v.

                                        Hayward COLLIER,
                                            Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2020CV04756
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 9, 2022

DISMISSED FOR WANT OF PROSECUTION

           On February 1, 2022, we ordered appellant to file her brief and to show cause in writing

by February 16, 2022, why this appeal should not be dismissed for want of prosecution. See TEX.

R. APP. P. 38.8(a); see also id. R. 42.3(c) (allowing involuntary dismissal if appellant fails to

comply with court order). Appellant did not respond to this court’s order, and, to date, appellant

has not filed a brief. Because appellant failed to timely file a brief in this appeal, this appeal is

dismissed for want of prosecution. See id. R. 38.8(a), 42.3(b).

                                                   PER CURIAM